Name: Commission Regulation (EEC) No 1497/90 of 31 May 1990 amending the prices and amounts fixed for cereals in ecus for the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 in accordance with the stabilizer mechanism
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/ 118 Official Journal of the European Communities 1 . 6 . 90 COMMISSION REGULATION (EEC) No 1497/90 of 31 May 1990 amending the prices and amounts fixed for cereals in ecus for the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 in accordance with the stabilizer mechanism the Council for the 1990/91 marketing year should be reduced by 3 % and the target prices should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 6 (3) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 1340/90 (4), and in particular Article 4b (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (*) draws up the list of prices and amounts to which the coefficient 1,001712 is applied under the arrange ­ ments for the automatic dismantlement of negative monetary gaps ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marketing year must take account of the resulting reduction ; Whereas the Commission has noted pursuant to Article 4b (4) of Regulation (EEC) No 2727/75 that production of cereals in 1989/90 has exceeded the maximum guaran ­ teed quantity for the marketing year in question ; whereas, pursuant to Article 4b (3) of Regulation (EEC) No 2727/75, the intervention prices fixed for the cereals by HAS ADOPTED THIS REGULATION ¢ Article 1 The intervention and target prices fixed in ecus by the Council for the 1990/91 season in the cereals sector are reduced in accordance with Article 2 of Regulation (EEC) No 784/90. They are rounded to the fifth significant figure . The other amounts in the Annex to the above Regulation which concern the cereals and starch sectors, with the exception of the threshold prices, are as indicated in Annex I to this Regulation . Article 2 Pursuant to Article 4 (b) (3) of Regulation (EEC) No 2727/75, the intervention prices and the target prices applicable for the 1990/91 season in the cereals sector, are those set out in Annex II to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6 . O OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . (") OJ No L 134, 28 . 5. 1990, p. 1 . O OJ No L 83, 30 . 3 . 1990, p. 102. 1 . 6 . 90 Official Journal of the European Communities No L 140/ 119 ANNEX I CEREALS Cereals sector The special premium referred to in Article 3 ( 1 ) of Council Regulation (EEC) No 2727/75 :  for common wheat  for rye Co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727/75 Overall amount and apportionment per Member State of direct aid to small producers referred to in Article 2 of Council Regulation (EEC) No 729/89 Production aid for durum wheat referred to in Article 10 of Regulation (EEC) No 2727/75 :  Community of Ten  Spain Production aid for certain varieties of flint maize referred to in Article 10a of Regulation (EEC) No 2727/75 Starch products sector Minimum price for potatoes by starch content, referred to in Article 1 (2) of Council Regu ­ lation (EEC) No 1008/86 Premium to potato starch manufacturers referred to in Article 2 of Regulation (EEC) No 1008/86 (ECU/tonne) 3,47 8,43 5,06 219,62 171,14 110,79 124,79 248,67 18,67 ANNEX II (ECU/tonne) 168,55 234,22 160,13 213,29 160,13 213,29 (ECU/tonne) 168,55 213,19 160,13 213,29 235,96 212,71 287,38 COMMON WHEAT Intervention price Target price RYE Intervention price Common target price BARLEY Intervention price Common target price MAIZE Intervention price Common target price GRAIN SORGHUM Intervention price Common target price DURUM WHEAT Intervention price  Community of Ten  Spain Target price